         Case 1:18-cr-00601-PGG Document 340 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                 ORDER
JEAN-CLAUDE OKONGO LANDJI
AND JIBRIL ADAMU,                                           18 Cr. 601 (PGG)

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously scheduled for

September 16, 2020 is adjourned to November 20, 2020 at 12:00 p.m. by telephone.

               Upon the application of James DeVita, counsel for Defendant Landji, and with the

consent of Defendants Landji and Adamu, and of the United States of America, by and through

Assistant United States Attorney Matthew Hellman, it is further ORDERED that the time from

September 16, 2020 through November 20, 2020 is excluded under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of justice served by the granting of

this continuance outweigh the interest of the public and the Defendants in a speedy trial, because

it will permit Defendants to file pre-trial motions and continue consultations with counsel made

more difficult by the COVID-19 pandemic.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. No later than November 17, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
        Case 1:18-cr-00601-PGG Document 340 Filed 09/08/20 Page 2 of 2




using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
                  8 2020
       September __,
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
